Opinion issued May 6, 2010                                       

 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
 


















 

NO. 01-08-00985-CV
 





















 

Osman Mustafa, d/b/a Sam’s
General Trading, Inc. and Shell
Rabbit Lube and Shell Rapid Lube,
Appellant
 
V.
 
Karim Matrut, Appellee
 
 

On Appeal from the 334th District Court
 Harris County,
Texas
Trial Court Cause No. 2006-41985
 
 

SUPPLEMENTAL MEMORANDUM OPINION
          On
April 15, 2010, we issued our original memorandum opinion in this case,
suggesting a remittitur to $31,800 in exemplary damages from the Final Judgment
issued by the trial court.  We further
provided that if such remittitur was filed within twenty-one days from the date
of our opinion, we would modify the trial court's judgment to reflect the award
of $31,800 in exemplary damages and affirm the judgment as modified.
          On
April 19, 2010, appellee, Karim Matrut, filed a remittitur with the clerk of
this court, stating that he accepted this Court’s suggested remittitur.  We therefore issue this supplemental opinion,
and in accordance with our original opinion and appellee’s timely-filed
remittitur, we modify the trial court's judgment to reflect the award of $31,800
in exemplary damages and affirm the judgment as modified.
Conclusion
          The Court
modifies the portion of the trial court’s judgment awarding exemplary damages
by changing award of exemplary damages in the amount of $75,000 to an award in
the amount of $31,800.  The Court further
holds that there was no reversible error in the remaining portions of the trial
court’s judgment. Therefore, the Court affirms the trial court’s judgment as
herein modified.
 
 
 
                                                          George
C. Hanks, Jr.                                                                                           Justice 
 
Panel consists of Justices Jennings,
Hanks, and Bland.
Justice Jennings, concurring in
judgment only.